--------------------------------------------------------------------------------

Exhibit 10.3

BUSINESS AND DEVELOPMENT AGREEMENT

     This Business and Development Agreement (this “Agreement”) is made and
entered into as of the 6th day of February, 2008, by and between Global Energy,
Inc., a corporation organized and existing under the laws of the State of Nevada
(“Global”), and Renewable Diesel, LLC, a limited liability company organized and
existing under the laws of the State of Delaware (“Renewable”).

     WHEREAS, AlphaKat GmbH, a company organized and existing under the laws of
Germany (“AK”), owns or has certain rights to a proprietary technology developed
by Dr. Christian Koch to convert waste material which contains hydrocarbons into
diesel (as further defined below, the “Technology”);

     WHEREAS, AK and Global formed AlphaKat - Global Energy GmbH, a company
organized and existing under the laws of Germany (“Licensor”), to market the
Technology in accordance with the agreements entered into by AK and Global;

     WHEREAS, Global and Trianon Partners, a corporation organized and existing
under the laws of the State of Nevada (“Trianon”) and an affiliate of Renewable,
entered into a Joint Development Agreement dated October 24, 2007 (the “JDA”)
which contemplated, among other things, (i) the execution of a license agreement
between Licensor and Trianon, (ii) the joint development of projects using the
Technology by Global and Trianon or a new entity formed by the owners of Trianon
and (iii) Trianon assisting Global to install a plant in the United States, at
Global’s sole expense, to demonstrate the commercial viability of the
Technology;

     WHEREAS, Trianon, following the execution of the JDA, introduced Global to
Covanta Energy Corporation, a corporation organized and existing under the laws
of Delaware (“Covanta”), which is in the waste-to-energy business;

     WHEREAS, Trianon, at the request of Global, worked with Global and Licensor
to structure a business relationship with Covanta, including the negotiation and
execution of (i) the License Agreement between Licensor and Global of even date
herewith and (ii) the Business and Royalty Agreement between Global and Covanta
of even date herewith;

     WHERAS, American Renewable Diesel, LLC, a limited liability company
organized and existing under the laws of the State of Delaware (“American”) and
an affiliate of Trianon and Renewable, is entering into a License Agreement of
even date herewith with Licensor;

     WHEREAS, Global and Trianon have agreed to terminate the JDA and to put in
place a modified set of agreements between Global and Renewable; and

     WHEREAS, Global and Renewable want to set forth their agreements;

--------------------------------------------------------------------------------

     NOW, THEREFORE, in light of the mutual premises set forth herein and other
good and valuable consideration, the receipt and the sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows.

ARTICLE 1 – DEFINITIONS AND INTERPRETATION

Section 1.1 Capitalized Terms. Unless otherwise specified herein, the following
capitalized terms shall have the following meanings:

     “Affiliate” means, in relation to any Person, any other Person that
controls, is controlled by, or is in common control with, such Person. For the
purpose of this definition, control means the direct or indirect control of
fifty percent (50%) or more of the voting rights in such Person or the power to
direct the management or policies of such Person, whether by operation of law,
by contract or otherwise. Except as shall otherwise be expressly provided in
this Agreement, and for the avoidance of any doubt, as of the Effective Date,
(i) Renewable, Trianon and American are Affiliates, (ii) Licensor and AK are
Affiliates and (iii) Licensor and Global are Affiliates, but AK and Global are
not Affiliates.

     “Agreement” has the meaning set forth in the first paragraph hereof.

     “AK” means AlphaKat GmbH, a company organized and existing under the laws
of Germany, and its successors and assigns.

     “American” means American Renewable Diesel, LLC, a limited liability
company organized and existing under the laws of the State of Delaware, and its
successors and assigns.

     “Business and Royalty Agreement” means the Business and Royalty Agreement
of even date herewith entered into by Global and Covanta.

     “Consulting Agreement” means the Consulting Agreement entered into by
Global and Trianon dated October 20, 2007.

     “Covanta” means Covanta Energy Corporation, a corporation organized and
existing under the laws of the State of Delaware, and its successors and
assigns.

     “Covanta License Agreement” means the License Agreement entered into by
Licensor and Covanta of even date herewith, a copy of which has been provided to
the Parties by Licensor.

     “Default” has the meaning set forth in Section 5.1.

Execution Copy 2


--------------------------------------------------------------------------------

     “Dispute” has the meaning set forth in Section 7.1.

     “Effective Date” has the meaning set forth in Section 4.1.

     “Feedstock” has the meaning set forth in the License Agreement.

     “Finding Party” has the meaning set forth in Section 2.1(a) .

     “Global” means Global Energy, Inc., a corporation organized and existing
under the laws of the State of Nevada, and its successors and permitted assigns.

     “Global Percentage” has the meaning set forth in Section 2.1(d) .

     “ICC” means the International Chamber of Commerce.

     “ICC Rules” has the meaning set forth in Section 7.1(c) .

     “Improvements” means all the techniques, enhancements, modifications,
changes, experience, methods, information, data or knowledge that will be
created or acquired in the future relating to the Technology and/or the
manufacturing of such components for Systems (whether or not patentable, useful
or workable) through the implementation, development, testing and improvement of
the Technology.

     “Initial Period” has the meaning set forth in the License Agreement.

     “Interim Period” has the meaning set forth in the License Agreement.

     “Investment Agreement” means the Business and Investment Agreement to be
entered into by Covanta and Renewable.

     “KDV 500” means the system of components, including all of the structural
steel, piping, pumps, vessels, control systems, wiring, two proprietary “mixing
turbine pumps” and the operations, maintenance and start-up manuals provided by
AK, to convert hydrocarbon feedstock, including any Feedstock, into diesel oil
using the Technology which is capable of producing a minimum of 500 liters of
diesel oil per hour.

     “License Agreement” means the License Agreement entered into by American
and Licensor of even date herewith, a copy of which has been provided to the
Parties by Licensor.

     “Licensor” means AlphaKat - Global Energy GmbH, a company organized and
existing under the laws of Germany, and includes its successors and assigns.

     “LLCA” has the meaning set forth in Section 2.2(g) .

     “Other Party” has the meaning set forth in Section 2.1(a) .

Execution Copy 3


--------------------------------------------------------------------------------

     “Parties” means Global and Renewable.

     “Party” means Global or Renewable, as the case may be.

     “Person” means any natural person, corporation, company, partnership,
business trust, governmental authority or other entity.

     “Project” means a project to convert a feedstock to diesel using the
Technology.

     “Project Company” has the meaning set forth in Section 2.2(g) .

     “Project Development Costs” has the meaning set forth in Section 2.2(c) .

     “Purchase Order” has the meaning set forth in the License Agreement.

     “Renewable” means Renewable Diesel, LLC, a limited liability company
organized and existing under the laws of the State of Delaware, and its
successors and permitted assigns.

     “Renewable Percentage” has the meaning set forth in Section 2.1(d) .

     “Subject Project” has the meaning set forth in Section 2.1(a) .

     “System” means any system of components, whether it is in existence today
or developed hereafter, including all of the structural steel, piping, pumps,
vessels, control systems, wiring, the proprietary “mixing turbine pump(s),” any
new components of any future system of components and all of the operations,
maintenance and start-up manuals provided by AK, to convert hydrocarbon
feedstock, including any Feedstock, into diesel oil using the Technology,
including, for the avoidance of doubt, the KDV 500.

     “Technology” has the meaning set forth in the License Agreement.

     “Territory” has the meaning set forth in Section 2.1.

     “Trianon” means Trianon Partners, a corporation organized and existing
under the laws of the State of Nevada, and its successors and assigns.

Section 1.2 Interpretation. In this Agreement, unless otherwise indicated or
required by the context:

     (a) Reference to and the definition of any document (including this
Agreement) or any applicable law shall be deemed a reference to such document or
applicable law as it may be amended, supplemented, revised or modified from time
to time;

Execution Copy 4


--------------------------------------------------------------------------------

     (b) All references to an “Article,” “Section” or “Exhibit” are to an
Article or Section hereof or to an Exhibit attached hereto;

     (c) Article and Section headings and other captions are for the purpose of
reference only and do not limit or affect the meaning of the terms and
provisions hereof;

     (d) Defined terms in the singular include the plural and vice versa, and
the masculine, feminine and neuter gender include all genders;

     (e) The words “hereof,” “herein” and “hereunder” and words of similar
import refer to this Agreement as a whole and not to any particular provision of
this Agreement; and

     (f) The words “include,” “includes” and “including” mean include, includes,
and including “without limitation” and “without limitation by specification.”

ARTICLE 2 – RELATIONSHIP AND RIGHTS OF THE PARTIES

Section 2.1 Rights of the Parties. Each Party shall have the right during the
Interim Period, the Initial Period and the Extended Period, directly or through
its Affiliates, to identify and develop Projects in the Territory, subject to
the terms and conditions of this Agreement. As of the Effective Date, the
territory (the “Territory”) shall be the states of California, New York and
Texas. If American meets the two (2) requirements set forth in the first
sentence of Section 2.1(b) of the License Agreement, the Territory shall be the
states of California, New York, Texas, New Jersey and Florida, it being agreed
that Global shall be entitled to develop Projects for its own account in Florida
and New Jersey prior to the date by which Renewable must satisfy the requirement
set forth in clause (ii) of the first sentence of Section 2.1(b) of the License
Agreement, but Global shall not give any other Person the right to develop
Projects in such states prior to such date. The Parties further agree as
follows:

     (a) The Party that identifies a Project for development in the Territory
shall be referred to herein as the “Finding Party” and the other Party shall be
referred to herein as the “Other Party.” The Project identified for development
shall be referred to herein as the “Subject Project.”

     (b) If Global is the Finding Party, it shall be required to notify
Renewable about the Subject Project and Renewable shall have the right to invest
up to twenty-five percent (25%) of the total equity required for the Subject
Project or such higher amount as may be offered by Global in its sole discretion
(but not less than five percent (5%) of the total required equity), all as
further provided for in Section 2.2. If Renewable elects not to invest any
equity in the Subject Project, then Global shall be free to proceed with the
Subject Project without the further involvement of Renewable. For the avoidance
of any doubt, Covanta shall not have the right to invest in any Subject Project
identified by

Execution Copy 5


--------------------------------------------------------------------------------

Global unless Global or Renewable makes an offer to allocate a portion of its
equity investment rights to Covanta in their sole discretion.

     (c) If Renewable is the Finding Party, it shall be required to notify
Global about the Subject Project and Global shall have the right to invest up to
fifty-one percent (51%) of the total equity required for the Subject Project
(but not less than ten percent (10%) of the total required equity) and Covanta
shall have the right to invest up to twenty-four percent (24%) of the total
equity required for the Subject Project (but not less than ten percent (10%) of
the total required equity), all as further provided for in Section 2.2. If
Global elects not to invest any equity in the Subject Project, then Renewable
shall be free to proceed with the Subject Project without the further
involvement of Global.

     (d) The equity percentage to be provided by Global for a Subject Project
shall be referred to herein as the “Global Percentage.” The equity percentage to
be provided by Renewable for a Subject Project shall be referred to herein as
the “Renewable Percentage.”

     (e) Each Subject Project identified by Renewable shall be developed by
Renewable. Each Subject Project identified by Global in which Renewable agrees
to invest a portion of the required equity shall by developed by Renewable. Each
Subject Project identified by Global in which Renewable decides not to invest
equity shall be developed by Global unless the Parties agree otherwise at the
time.

     (f) Notwithstanding anything that is contained herein to the contrary, if
either Party identifies a Carve-Out Project (as such term is defined in the
Business and Royalty Agreement) for development in the Territory, Covanta shall
be offered the right to invest one third (1/3) of the total required equity in
the Carve-Out Project and the Parties shall each be entitled to invest one third
(1/3) of the total equity required for the Project.

Section 2.2 Project Investment Rights of Other Party. Global hereby acknowledges
that (i) Renewable has committed to give Covanta the right to invest twenty-four
percent (24%) of the total equity required in all Subject Projects identified by
Renewable during the Initial Period and the Extended Period on substantially the
same terms as are being offered to Global hereunder, such commitment and the
terms and condition for making such equity investment to be reflected in the
Investment Agreement, (ii) that Renewable and Covanta will follow substantially
the same procedures as are outlined below and (iii) Global approves any such
investment by Covanta. The following procedures are agreed to by Global and
Renewable:

     (a) Equity Investment Notice. If a Finding Party decides to pursue a
Subject Project, the Finding Party shall provide a written notice to the Other
Party (an “Equity Investment Notice”) to advise the Other Party that the Finding
Party wants to pursue the development of a Subject Project, such notice to
include as much detail about the Subject Project as is available at the time,
including the name of the Subject Project, the type of waste and supplier of
waste for the Subject Project, any commercial terms regarding the tipping fees
for the Subject Project and potential off-take arrangements, an estimate of the

Execution Copy 6


--------------------------------------------------------------------------------

cost of developing the Subject Project, the pro forma for the Subject Project,
if available, and any other information which is available to the Finding Party
that might be relevant to the Other Party in making a decision to invest equity
in the Subject Project. The Other Party shall have forty-five (45) days from the
receipt of the Equity Investment Notice to review the information about the
Subject Project and decide whether the Other Party wants to invest equity in the
Project. During the forty-five (45) day period, the Finding Party shall use all
reasonable business efforts to respond to any questions that are raised by the
Other Party, and the Parties shall meet to discuss the Subject Project if either
Party requests to do so. The Other Party shall have the right, in its sole
discretion, to invest up to its maximum percentage of the total required equity
for each Subject Project that is the subject of an Equity Investment Notice as
provided for in Section 2.1, but in no event may the Other Party invest less
than its minimum percentage of the total equity required as provided for in
Section 2.1. If the Other Party elects to invest in a Subject Project, the Other
Party shall provide a written response to the Finding Party (the “Equity
Commitment Response”) prior to the expiration of the forty-five (45) day period
indicating whether the Finding Party wants to invest equity in the Project and,
if so, the total percentage of the required equity that it wants to invest. If
the Other Party fails to respond in a timely manner to an Equity Investment
Notice, it shall be deemed to be the delivery of a written notice that the Other
Party is not interested in investing equity in the Subject Project. If the
Equity Commitment Response indicates that the Other Party is not interested in
providing any of the required equity for a Project (or if the Other Party is
deemed to have delivered such a notice), then the Finding Party shall be free to
pursue the Subject Project without any further obligation to offer the Other
Party the right to invest equity in such Subject Project.

     (b) Equity Commitment Letter. If the Other Party decides it wants to invest
a portion of the required equity for a Subject Project, the Parties shall
cooperate together, in good faith, to enter into an equity commitment letter
(the “Equity Commitment Letter”) based upon the form of equity commitment letter
attached hereto as Exhibit 2 within thirty (30) days of the receipt of the
Equity Commitment Response, which letter shall set forth (i) the total
anticipated equity investment for the Subject Project, (ii) a tentative budget
for the development of the Subject Project and a tentative schedule for the
funding thereof, (iii) a tentative schedule for the funding of the equity for
the Subject Project which shall be based on the anticipated terms for the
relevant Purchase Order and the costs and installation schedule for the balance
of the Subject Project, (iv) the percentage of the development costs and the
total required equity to be provided by each Party and (v) such other terms as
the Parties may mutually agree. Each Party hereby acknowledges that the
anticipated development budget and funding schedule and the anticipated equity
investment and funding schedule will only be estimates and that the actual
development costs and funding schedule and the actual equity investment and
funding schedule shall be what is required for the Subject Project. If Covanta
agrees to invest a portion of the equity required for a Subject Project, the
Parties shall cooperate with Covanta and include Covanta in the Equity
Commitment Letter.

Execution Copy 7


--------------------------------------------------------------------------------

     (c) Project Development Costs. Once Renewable identifies a Subject Project
and starts pursuing the development of such Subject Project (or commences the
development of a Subject Project identified by Global), Renewable shall track
all of the third party costs and all of Renewable’s out-of-pocket expenses (the
“Project Development Costs”) incurred in connection with pursuing, evaluating
and developing the Subject Project until the development of the Subject Project
is completed.

          (i) Subject Projects Identified by Renewable. Global and Renewable
shall be responsible to fund the Global Percentage and the Renewable Percentage,
respectively, of the Project Development Costs incurred for each Subject Project
identified by Renewable. Promptly following the execution of an Equity
Commitment Letter for a Subject Project that is identified by Renewable, Global
shall reimburse Renewable for a portion of the Project Development Costs that
Renewable has incurred through the date of the Equity Commitment Letter, such
amount to be determined by multiplying the total Project Development Costs
incurred through such date by the Global Percentage. Renewable shall provide a
schedule of the Project Development Costs incurred to date to Global together
with copies of all the third party invoices and any significant out-of-pocket
costs. Thereafter, Global and Renewable (and Covanta if it has also agreed to
participate in the Project) shall fund its share of the monthly estimate of the
Project Development Costs, in advance, such amount to be reconciled following
the end of each month by Renewable. If either Party (the “Failure to Fund
Party”) fails to fund its full agreed share of the Project Development Costs on
the required schedule and does not cure such funding default within ten (10)
days following the receipt of a written notice to cure such funding default by
the other Party, then, unless the other Party agrees otherwise in its sole
discretion, the Failure to Fund Party shall forfeit its right to fund any of the
equity for the Subject Project and shall only be entitled to receive a
reimbursement of the Project Development Costs it has funded through the date of
such forfeiture at the time that the Purchase Order for the Subject Project is
issued by the Project Company formed for such Subject Project.

          (ii) Subject Projects Identified by Global. Global shall be
responsible to fund 100 percent of the Project Development Costs incurred for
each Subject Project identified by Global. Promptly following the execution of
an Equity Commitment Letter for a Subject Project identified by Global, Global
shall reimburse Renewable for all of the Project Development Costs that
Renewable has incurred through the date of the Equity Commitment Letter.
Renewable shall provide a schedule of the Project Development Costs incurred to
date to Global, together with copies of all of the third party invoices and any
significant out-of-pocket costs. Thereafter, Global shall fund a monthly
estimate of the Project Development Costs, in advance, such amount to be
reconciled following the end of each month by Renewable. If Global fails to fund
the Project Development Costs on the required schedule and does not cure such
funding default within thirty (30) days after the receipt of a written notice to
cure such funding default by Renewable, then Renewable shall suspend work on the
Project unless an alternate arrangement is reached by the Parties and Global
shall reimburse Renewable for the work performed to date on the Subject Project.

Execution Copy 8


--------------------------------------------------------------------------------

     d. Development of Subject Project; Development Fee. All major decisions
regarding the development and financing of the Subject Project shall be jointly
made by Renewable and Global (and Covanta if it has agreed to participate in the
Subject Project), but Renewable shall have lead responsibility for the
development and financing of the Subject Project. Global recognizes that
Renewable will be incurring the burdened costs for its own personnel that are
working on the development of the Subject Project and that such costs will not
be included as part of the Project Development Costs funded by the Parties each
month. To compensate Renewable for the burdened costs of its personnel in
developing each Subject Project, the Parties agree that Renewable shall be paid
a development fee of One Hundred Thousand Dollars ($100,000) for each KDV 500
that is installed as part of the Subject Project (such amount to be increased if
the Subject Project uses a System other than a KDV 500 in proportion to the
increased diesel output of the System installed), but in no event shall the
development fee for a Subject Project exceed the sum of Two Million Dollars
($2,000,000), such fee to be paid as follows: (i) if the Subject Project is
being financed by a lender, such fee to be paid at the closing of the financing
for the Subject Project from the initial drawing of funds under the loan (it
being agreed that Renewable will agree to defer up to fifty percent (50%) of
such fee, if required by the lender(s) for the Project, to the completion of the
construction of the Project); and (ii) if the Subject Project is not being
financed by a lender, fifty percent (50%) to be paid at the time the initial
payment is made under the Purchase Order for the Systems that are ordered for
the Project and the balance when the Project has been accepted from AK.

     (e) Equity Investment in Subject Project. Prior to the execution of a
Purchase Order for the Systems required for a Project, Renewable shall provide
Global with an update of the total expected equity required for the Project and
an updated schedule for the contribution of the equity. All equity invested in a
Project shall be invested as a capital contribution to the limited liability
company to be established by Renewable and Global for the Project. If a
scheduled equity funding commitment is pending and one of the Parties (the
“Delinquent Party”) determines it will not be able to fund all or part of its
obligation, the Delinquent Party shall promptly provide written notice to the
other Party (which shall in no event be less than ten (10) days’ prior to the
date that such funding is due) indicating the amount, if any, of the equity that
the Delinquent Party will fund on such date. If either Party fails to timely
fund an equity funding commitment in accordance with the final equity funding
schedule for the Project, in whole or in part, then, unless the other Party
agrees otherwise in its sole discretion, the Party that fails to fund shall
forfeit its right to fund any additional equity for the Project and the other
Party shall fund the balance of the equity required for the Project.
Notwithstanding anything contained herein to the contrary, if the equity that is
required for the Project exceeds the amount that was estimated by the Parties,
each Party shall fund a pro rata share of such equity as the funds are needed.
Once the Project achieves commercial operation, the respective equity
percentages of the Parties shall be determined based on the total amount of the
equity that was actually funded by each Party.

Execution Copy 9


--------------------------------------------------------------------------------

     (f) Operation and Maintenance of Projects. It is the intention of the
Parties to engage a third party to operate and maintain each of the Projects
based on a “cost plus” structure with a fixed annual fee. The Parties agree that
they will seek a proposal from Covanta or one of its Affiliates using the form
of agreement, if any, that has been agreed to by Global and Covanta for the
projects that are being jointly pursued by Global and Covanta pursuant to the
Business and Royalty Agreement.

     (g) Execution of LLCA. Each Subject Project in which the Parties both
invest shall be owned by a separate limited liability company (each, a “Project
Company”) formed to own and operate the Subject Project. Prior to executing the
Purchase Order for a Subject Project, the Parties shall negotiate, in good
faith, a limited liability company agreement (the “LLCA”) for the Project
Company based on the standard form of LLCA agreed to by the Parties, it being
agreed that each Subject Project will have its own unique requirements that will
have to be addressed in the LLCA for the applicable Project Company. Within
sixty (60) days of the execution hereof, Renewable will provide a proposed form
of LLCA that is based on the relevant provisions of this Agreement and the key
terms set forth in Exhibit 1 attached hereto. During the sixty (60) day period
following the delivery of the initial draft of the LLCA, the Parties shall
negotiate a standard form of LLCA to be used as the model for future LLCAs to be
entered into by the Parties for projects to be jointly owned by the Parties
during the Initial Period and the Extended Period and shall coordinate such form
of agreement with the form being negotiated by Global and Covanta under the
Business and Royalty Agreement. Once the Parties have finalized the standard
form of LLCA, they shall execute a document confirming that such document is the
standard form of LLCA and it shall replace the key terms set forth in Exhibit 2.

     (h) Sale of Interest in Projects. If Renewable or Global wants to sell its
interest in any Subject Project in which the Parties have jointly invested, the
Parties agree that any such sale shall be accomplished by the applicable Party
(the “Selling Party”) selling its membership interest in the Project Company and
any transfer by any Selling Party in contravention of the provisions of this
Section 2.2(h) (whether by sale or transfer of an intermediate holding company
or other direct or indirect transfer) shall be void and of no force and effect.
Any such sale shall be subject to the restrictions and other conditions set
forth in the LLCA for the Project Company. The LLCA shall require the Selling
Party to first offer to sell the membership interest to the other Party in
accordance with a formula price or an appraisal process, as the Parties shall
determine when the standard form of LLCA is negotiated. If such other Party does
not want to purchase the membership interest from the Selling Party, the Selling
Party shall be entitled to sell the membership interest to any Person other than
a competitor of such other Party unless such other Party consents to the sale in
writing in its sole discretion.

     (i) Financing of Subject Projects. The Parties acknowledge that securing
debt financing for each Subject Project may not be possible and that the funding
for the initial Subject Projects is expected to be all in the form of equity,
but the Parties agree that they will seek the maximum debt financing for the
Subject Projects that is available. If the Parties agree to pursue a financing
for a particular Subject Project prior to the placement

Execution Copy 10


--------------------------------------------------------------------------------

of the Purchase Order for the Systems that are required for such Subject Project
and the lender(s) for such Subject Project are not willing to accept the risk
that one or both Parties will timely fund its equity commitments or any of its
other support obligations to the Subject Project, each such Party shall be
required to provide whatever credit support is required by such lender(s) for
its equity investment and its share of any other equity support obligations,
including a letter of credit in support of such commitments. Notwithstanding
anything which is contained herein to the contrary, neither Party shall be under
any obligation whatsoever to provide a “wrap” of the other Party’s equity
obligation or any other credit support obligation of such other Party to the
lender(s).

     (j) Take-Out Financings. Renewable and Global agree that if the conditions
in the project finance market are generally favorable, the Parties will
undertake to secure limited recourse take-out financing for multiple Subject
Projects once they have operated successfully for a period of at least eighteen
(18) months to enable Renewable and Global to recover some or all of the equity
that each has invested in such Subject Projects. The Parties shall cooperate in
good faith in pursuing and closing such financings. Each Party shall be required
to provide whatever credit support is required by such lender(s) for its share
of any equity support obligations for such take-out financing, including a
letter of credit in support of such commitments. The proceeds of any such
take-out financing shall be distributed to each Party in the ratio that such
Party’s total equity investment in all of the Subject Projects that are the
subject of such financing bears to the total equity investment of both Parties
in all such Subject Projects.

     (k) Entitlements. In each Subject Project in which both Parties elect to
invest, the Parties will form a Project Company as further provided for in
Section 2.2(g) to own such Subject Project. As an owner of the Project Company,
each Party (or its Affiliate) will be entitled to its pro rata share of all of
the items of income, gain, loss, deduction and credit derived by the Project
Company and its pro rata share of the net distributable cash flow of the Project
Company.

ARTICLE 3 – CONDITIONS TO EFFECTIVENESS

Section 3.1 Payments to Trianon. On or before the Effective Date, Global shall
provide Covanta with a statement showing all of the payments made to Trianon
pursuant to the Consulting Agreement.

Section 3.2 Consulting Agreement with Trianon. On or before the Effective Date,
Renewable shall cause Trianon to enter into an arrangement with Covanta to
replace the Consulting Agreement. On the Effective Date, Renewable shall cause
Trianon to provide a letter to Global confirming that the Consulting Agreement
has been terminated.

Execution Copy 11


--------------------------------------------------------------------------------

ARTICLE 4 – EFFECTIVE DATE AND TERM

Section 4.1 Effective Date. This Agreement shall become effective as of the date
and year first above written (the “Effective Date”) so long as all of the
conditions specified in Article III have been satisfied or waived by the
Parties.

Section 4.2 Term of the Agreement. This Agreement shall continue in effect from
the Effective Date until December 31, 2047 unless it is terminated earlier by
either Party in accordance with the provisions of this Agreement or by the
mutual written agreement of the Parties.

ARTICLE 5 – TERMINATION

Section 5.1 Termination Rights. This Agreement may be terminated by either Party
in the case of the failure of the other Party to fulfill any of its material
obligations hereunder (a “Default”) on ninety (90) days’ prior written notice to
the Party in Default, such notice to specify the performance failure of such
Party. Such termination shall not affect any of the obligations of the Parties
in existence on the date of such termination, including (i) any existing
obligations of the Parties in respect of existing Project Companies and (ii) any
existing obligations of the Parties in respect of any of the Subject Projects
which are the subject of other agreements that have been entered into by the
Parties.

Section 5.2 Cure Rights. Notwithstanding anything contained herein to the
contrary, a Party that is in Default shall be entitled to cure such Default by
satisfying its performance obligation prior to the end of such ninety (90) day
period. Furthermore, if such Party is diligently proceeding to cure such Default
but such cure cannot be accomplished within such ninety (90) day period, the
Party in Default shall be given up to an additional sixty (60) days to cure the
Default so long as such Party continues to diligently pursue curing the Default.
If the Default is cured by the Party that is in Default prior to the end of the
cure period, then the notice of termination shall be null and void. If a Party
fails to cure a Default, then this Agreement shall terminate on the date set
forth in the notice of Default, but in no event prior to ninety (90) days
following the issuance of such notice of Default.

ARTICLE 6 – REMEDIES

Section 6.1 Injunctive Relief and Specific Performance. The Parties acknowledge
and agree that irreparable damage might occur if any of the provisions of this
Agreement are not performed in accordance with their specific terms or are
otherwise breached. It is therefore agreed that each of the Parties will be
entitled to an injunction or injunctions to prevent breaches of this Agreement
and to enforce specifically the terms and provisions of this Agreement in any
court of the United States located in the State of New York or in any New York
state court, this being in addition to any other remedy to which such Party is
entitled at law or in equity.

Execution Copy 12


--------------------------------------------------------------------------------

Section 6.2 Limitation of Liability. The Parties expressly waive any claims
against each other and their respective Affiliates for indirect, special,
non-compensatory, incidental, punitive, exemplary or consequential damages of
any type, whether arising in contract or tort (including negligence, whether
sole, joint or concurrent or strict liability), arising out of or relating to
this Agreement or a breach hereof; provided, however, that this provision shall
not waive any claims that the Parties may have under any other agreements
entered into between the Parties. The limitations on liability and the remedies
set forth in this Agreement have been expressly bargained for by the Parties and
reflect the knowing allocation of the risks inherent in this Agreement between
the Parties.

ARTICLE 7 – RESOLUTION OF DISPUTES

Section 7.1 Dispute Resolution. The Parties agree to cooperate with each other
in good faith to try to resolve any controversy or dispute between them arising
under this Agreement (each a “Dispute”) in accordance with the following
procedures:

     (a) If a Dispute cannot be resolved informally, such Dispute shall
initially be referred, through written notice by one Party to the other Party,
to a meeting of senior management representatives of the Parties. The senior
management representatives will meet to resolve the Dispute within fifteen (15)
days following presentation of the matter to them.

     (b) If the Dispute cannot be resolved pursuant to Section 7.1(a), the Chief
Executive Officers of the Parties shall meet to resolve the Dispute within
fifteen (15) days following the conclusion of the consideration of the Dispute
under Section 7.1(a) .

     (c) If the matter is not resolved within thirty (30) days of the written
notice in Section 7.1(a), either Party may submit the Dispute to arbitration by
submitting a Request for Arbitration pursuant to Article 4 of the Rules of
Arbitration of the International Chamber of Commerce (the “ICC”) or such
equivalent arbitration rules of the ICC then in effect (the “ICC Rules”),
provided that nothing in this Agreement shall prevent or delay either Party from
applying for interim or conservatory measures pursuant to Article 23 of the ICC
Rules.

Section 7.2 Arbitration of Unresolved Disputes.

     (a) All Disputes arising out of or in connection with this Agreement that
are not resolved in accordance with the provisions of Section 7.1 shall be
finally settled under the ICC Rules by binding arbitration conducted in the
English language and held in Washington, D.C. before a panel of three (3)
arbitrators. Notwithstanding anything to the contrary in the ICC Rules, the
following procedures shall apply for the appointment of the three (3)
arbitrators. Each Party shall appoint one (1) arbitrator, obtain its appointee’s
acceptance of such appointment and deliver written notification of such
appointment and acceptance to the other Party within thirty (30) days from the
date that the Dispute was submitted to arbitration. If a Party fails to deliver
written notification of its appointment

Execution Copy 13


--------------------------------------------------------------------------------

of an arbitrator and his/her acceptance within the time period provided in this
Section 7.2, then such arbitrator shall be appointed by the ICC in accordance
with the ICC Rules and be deemed a Party-appointed arbitrator for all purposes
hereof. The first two arbitrators so selected shall select the third arbitrator
(who shall act as chairman of the arbitration proceedings), prior to the
thirtieth (30th) day following the appointment of the second Party-appointed
arbitrator. If the Party-appointed arbitrators are unable to select a neutral
arbitrator, they shall jointly submit a list of four names (two each) to the
ICC, which shall select the third arbitrator from the list submitted to it.

     (b) No arbitrator shall be a past or present employee or agent of, or
consultant or counsel to, a Party or any Affiliate of a Party, unless such
restriction has been waived in writing by the other Party to the proceeding.

     (c) The substantive law governing the Dispute shall be the laws of the
State of New York.

     (d) The arbitrators shall have the sole power and authority to determine
the arbitrability of any Dispute arising under or relating to this Agreement or
the subject matter hereof. Subject to any other relevant limitations set forth
elsewhere herein, the arbitrators will have the power to award any type of
relief that is just and appropriate in the arbitrators’ discretion, including
compensatory damages, injunctive orders, orders for specific performances and
declarations of rights.

     (e) The arbitrators shall not have power, however, to award punitive,
consequential, exemplary or treble damages or any other type of relief in the
nature of a penalty, and the Parties hereby expressly waive any right they might
otherwise have to such relief. THE PARTIES HEREBY WAIVE ALL RIGHTS TO A TRIAL BY
JURY WITH RESPECT TO ANY DISPUTE ARISING OUT OF OR RELATING TO THIS AGREEMENT.

Section 7.3 Finality; Enforcement. Any decision or award of a majority of an
arbitral panel, as applicable, shall be final and binding upon the Parties. Each
Party agrees that the arbitral award may be enforced against it or its assets
wherever they may be found and that a judgment upon the arbitral award may be
entered in any court having jurisdiction thereof. The Parties hereby waive any
right to appeal or to review of the decision or the award of an arbitral panel
by any court or tribunal and also waive any objections to the enforcement of
such decision or award.

Section 7.4 Costs. The costs of arbitration shall be paid in accordance with the
decision of the arbitral panel pursuant to the ICC Rules.

Section 7.5 Continuing Performance Obligations. The existence of any Dispute or
the pendency of the Dispute resolution procedures set forth herein will not
relieve or excuse a Party from its ongoing duties and obligations under this
Agreement, and the Parties shall nevertheless proceed with the performance of
this Agreement in accordance with the terms hereof.

Execution Copy 14


--------------------------------------------------------------------------------

ARTICLE 8 – REPRESENTATIONS AND WARRANTIES

Section 8.1 Party Representations. As of the Effective Date, each Party
represents and warrants to the other Party that:

     (a) It is duly organized and validly existing and, where applicable, is in
good standing under the laws of the jurisdiction of its formation and it has all
requisite power and authority to enter into and perform its obligations under
this Agreement;

     (b) The execution, delivery and performance of this Agreement have been
authorized and approved by its Board of Directors and do not and will not (i)
violate any law, rule, regulation, order, decree or permit which is applicable
to it or (ii) violate its organizational documents or any agreement to which it
is a party;

     (c) This Agreement is a legal and binding obligation of such Party,
enforceable against such Party in accordance with its terms, except to the
extent enforceability is modified by bankruptcy, reorganization and other
similar laws affecting the rights of creditors generally and by general
principles of equity; and

     (d) There is no litigation pending or, to the best of its knowledge,
threatened to which such Party, its parent or any of its subsidiaries is a party
that, if adversely determined, would have a material adverse effect on the
financial condition, prospects or business of such Party or its ability to
perform its obligations under this Agreement.

Section 8.2 Additional Representation by Global. As of the Effective Date,
Global is not in discussions with any Person relating to the use of the
Technology in the United States other than Covanta and Renewable.

ARTICLE 9 – GENERAL PROVISIONS

Section 9.1 Expenses. Except as is otherwise expressly provided in this
Agreement, each Party will bear its respective expenses incurred in connection
with the preparation, execution and performance of this Agreement.

Section 9.2 Confidentiality. The Parties agree to maintain the confidentiality
of this Agreement and the terms and conditions hereof. Any public announcements
or similar publicity with respect to this Agreement shall be issued at such time
and in such manner as the parties shall jointly determine. Notwithstanding the
foregoing, each Party (and its Affiliates) shall have the right to make all such
disclosures as required by applicable law or by any governmental body, including
any stock exchange or securities market to whose regulations or disclosure
requirements a Party is subject, without the consent of the other Party hereto;
provided, however, that in the event of any such required disclosure, the
disclosing Party (and its Affiliates), to the extent reasonably practicable,
shall provide the other Party with advance notice of any such disclosure and an

Execution Copy 15


--------------------------------------------------------------------------------

opportunity to comment thereon. The parties acknowledge that it is their intent
to limit, to the fullest extent possible, any publicity regarding their joint
cooperation during the Interim Period.

Section 9.3 Notices. All notices, consents, waivers and other communications
under this Agreement must be in writing and will be deemed to have been duly
given when (i) delivered by hand (with written confirmation of receipt), (ii)
sent by telecopier (with written confirmation of receipt), provided that a copy
is mailed by registered mail, return receipt requested, or (iii) when received
by the addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and telecopier
numbers set forth below (or to such other addresses and telecopier numbers as a
party may designate by notice to the other parties):

Global:

Global Energy, Inc.
Moshe Aviv Tower, 38th Floor
Ramat Gan 52520, Israel
Attention: Asi Shalgi
Facsimile: +972-77-202-5445

Renewable:

Renewable Diesel, LLC
945 Ellington Lane
Pasadena, CA 91105, USA
Attention: Bruce I. Drucker
Facsimile: +1-815-361-9052

Section 9.4 Waiver. Neither the failure nor any delay by either Party in
exercising any right, power or privilege under this Agreement shall operate as a
waiver of such right, power or privilege, and no single or partial exercise of
any such right, power or privilege will preclude any other or further exercise
of such right, power or privilege or the exercise of any other right, power or
privilege. To the maximum extent permitted by applicable law, (i) no claim or
right arising out of this Agreement can be discharged by one Party, in whole or
in part, by a waiver or renunciation of the claim or right unless in a writing
signed by the other Party, (ii) no waiver that may be given by a Party will be
applicable except in the specific instance for which it is given and (iii) no
notice to or demand on one Party will be deemed to be a waiver of any obligation
of such Party or of the right of the Party giving such notice or demand to take
further action without notice or demand as provided in this Agreement.

Section 9.5 Entire Agreement and Modification. This Agreement supersedes all
prior agreements between the Parties with respect to its subject matter and
constitutes a complete and exclusive statement of the terms of the agreement
between the Parties with

Execution Copy 16


--------------------------------------------------------------------------------

respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by the Party to be charged with the amendment.

Section 9.6 Assignment. Neither Party may assign its rights under this
Agreement, in whole or in part, without the prior written consent of the other
Party, which consent shall not be unreasonably withheld or delayed, except that
each Party may make an assignment of this Agreement to an Affiliate (so long as
such Party remains liable for its obligations hereunder following such
assignment) and each Party may make a collateral assignment of its rights
hereunder to one or more lender(s) in connection with the financing being
arranged by such Party. In the case of a collateral assignment by one Party to
one or more lenders, the other Party shall, if requested to so, negotiate the
terms of a consent to assignment in good faith and enter into such consent
without delay. Notwithstanding the foregoing, a Party may withhold its consent
in the case of a proposed assignment to a Person that is a competitor of the
Party whose consent is being sought.

Section 9.7 Severability. If any provision of this Agreement is held to be
invalid, illegal or unenforceable by any court of competent jurisdiction, the
other provisions of this Agreement will remain in full force and effect. Any
provision of this Agreement held invalid, illegal or unenforceable only in part
or degree will remain in full force and effect to the extent not held invalid,
illegal or unenforceable.

Section 9.8 Governing Law. This Agreement will be governed by, and construed in
accordance with the laws of, the State of New York without regard to its
conflicts of law (other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law).

Section 9.9 No Power of Representation. Neither Party shall have the authority
or right under this Agreement to, nor shall either Party hold itself out as
having the authority or right under this Agreement to, (i) assume, create or
undertake any obligation of any kind whatsoever, express or implied, on behalf
of or in the name of the other Party without the express prior written consent
of such other Party or (ii) accept service of any legal process addressed to or
intended for such other Party.

Section 9.10 No Partnership. Nothing in this Agreement shall be construed as
creating a partnership, association, joint venture or any other legal entity
between the Parties (including their Affiliates), nor a fiduciary relationship
between the Parties (including their Affiliates).

Section 9.11 No Third Party Beneficiaries. No provision of this Agreement is
intended or is to be construed to confer upon any Person, other than the Parties
and their respective Affiliates and successors and permitted assigns, any rights
or remedies under or by reason of this Agreement.

Section 9.12 Compliance with Law. Each Party and its Affiliates shall comply
with all applicable laws, including the Foreign Corrupt Practices Act of 1977 of
the United States of America (15 U.S.C. §§ 78dd-1, et seq.), in its or their
performance of any activities hereunder.

Execution Copy 17


--------------------------------------------------------------------------------

Section 9.13 Counterparts and Facsimile Signatures. This Agreement, and any
other agreement, instrument, certificate of other documents desirable to be
executed and delivered in order to consummate the Contemplated Transactions, may
be executed in one or more counterparts, each of which will be deemed to be an
original copy of this Agreement and all of which, when taken together, will be
deemed to constitute one and the same agreement. Any such document may be
executed by facsimile signature.

     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

  GLOBAL ENERGY, INC.         By: /s/ Asi Shalgi     Asi Shalgi, Chief Executive
Officer         RENEWABLE DIESEL, LLC         By: /s/ Bruce I. Drucker     Bruce
I. Drucker, Chief Executive Officer


Execution Copy 18


--------------------------------------------------------------------------------

EXHIBIT 1 – KEY TERMS OF LLCA

The following assumes that the Project to be owned by the Project Company will
be owned solely by Global and Renewable. If Covanta is entitled to and elects to
invest equity in the Project Company, the following terms shall be modified to
account for the ownership of Covanta in the Project Company, consistent with the
key terms outlined in Exhibit 1 of the Business and Royalty Agreement.

Newly Formed Entity:

As is provided for in Section 2.2(g), Renewable shall form a separate limited
liability company (the “Project Company”) for each Project that is to be owned
jointly by Renewable and Global.

 



State of Organization:

Unless the Parties agree otherwise, the Project Company shall be formed under
the laws of the State of Delaware and shall be authorized to do business in all
such other states as required for the ownership and operation of the Project.

 



Members:

The members of the Project Company (the “Members”) shall be Renewable or its
Affiliate and Global or its Affiliate.

 



Board of Managers:

The business and affairs of the Project Company shall be managed and directed by
a board of managers (the “Board of Managers”) consisting of three (3) individual
Managers, each entitled to one vote. Global shall appoint two of the Managers so
long as it owns a majority percentage of the Project Company and Renewable shall
appoint one of the Managers. If Global owns less then a majority percentage of
the Project, the foregoing rights shall be reversed. It is further agreed,
notwithstanding the foregoing, that to have the right to appoint a Manager, a
Party must be committed to invest at least twenty percent (20%) of the total
equity required for the Project in the Project Company (the “Total Required
Equity”). If a Party has committed to invest less than twenty percent (20%) of
the Total Required Equity, such Party shall not have the right to appoint a
Manager and the other Party shall appoint all of the Managers of the Project
Company. If a Party that has committed to invest at least twenty percent (20%)
of the Total Required Equity fails to actually fund at least such percentage,
such Party shall lose its right to appoint any Managers thereafter.


Execution Copy 19


--------------------------------------------------------------------------------


If the Project Company is owned by Global, Covanta and Renewable, the Board of
Managers shall consist of four (4) individual Managers. Global (as long as it
owns a majority percentage of the Project Company) shall appoint two of the
Managers and Covanta and Renewable shall each appoint one of the Managers
(subject to the same rules with respect to the minimum ownership requirement.

 





Meetings of Board:

The Board of Managers may take actions by the unanimous consent of the Managers
without a meeting or by a majority vote at any regular or special meetings,
subject to at least fifteen (15) days’ prior notice for special meetings to
allow all the Managers to be present at the meeting. The presence of two
Managers shall constitute a quorum for the Board of Managers to vote on matters;
provided, however, that the Board of Managers shall not be authorized to vote on
any matter that requires a Unanimous Decision (defined below) unless a Manager
appointed by each of the Parties attends the meeting (but only if a Party is
authorized to appoint one of the Managers as provided for herein).

 





Unanimous Decisions:

The following decisions shall require the unanimous vote of the Board of
Managers (each a “Unanimous Decision”):

 



(i)

Any consolidation, liquidation, reorganization, winding-up, merger or sale of
the Project Company;

 



(ii)

A transfer, assignment or sale of all or substantially all of the assets or
business of the Project Company;

 



(iii)

Any action that would alter or change any of the rights, privileges, obligations
or liabilities or Global or dilute the voting interest of Global;

 



(iv)

The incorporation, establishment or acquisition of an ownership interest in any
other entity;

 



 

(v)

Entering into any partnership or joint venture;

 



(vi)

Securing debt financing for the Project Company, including the terms of such
financing;

 



(vii)

Decisions regarding tax elections, the adjudication of tax disputes, the
settlement of tax disputes and other tax matters of the Project Company to the


Execution Copy 20


--------------------------------------------------------------------------------


extent any such decision could have a material adverse effect on a Party;

   



(viii)

The offering of equity interests in the Project Company on a public securities
market;

   



(ix)

Any material modification or amendment to the Certificate of Formation of the
Project Company or the LLCA; and

   



(x)

Any contract or other transaction entered into by the Project Company and a
Member or any Affiliate of a Member.

   



Ownership: All property, assets and work product which is developed by the
Project Company shall be owned by and in the name of the Project Company and not
in the name of any of the Members or Managers.       Pro Rata Interests: The
Members shall be entitled to their pro rata share of each item of income, gain,
loss, deduction and credit derived by the Project Company and to their pro rata
share of the net distributable cash flow of the Project Company.       Officers:
The Board of Managers will have the authority to designate officers of the
Project Company, which shall consist of at least a President, a Secretary and a
Treasurer. The Board of Managers may appoint such other officers and agents as
it shall deem necessary or advisable, who shall hold their offices for such
terms and shall exercise such powers and perform such duties as shall be
determined from time to time by the Board of Managers. Neither the Managers nor
the officers shall receive compensation for their services to the Project
Company in such capacities.       Employees: The Project Company shall not have
any employees. All services shall be performed under service contracts by third
parties.       Limitation of Liability: None of the Members, Managers and
officers of the Project Company shall be obligated personally for any of the
debts, obligations or liabilities of the Project Company solely by reason of
being a Member, a Manager or an officer of the Project Company.


Execution Copy 21


--------------------------------------------------------------------------------


Tax Status:

It is the intention of the Members that the Project Company be treated as a
partnership for federal tax purposes and all relevant state tax purposes, where
possible.

 



Restrictions on Transfer:

Each Member may sell or transfer all or a portion of its membership interest in
the Project Company to a third party, subject, however, to the Right of First
Refusal of the other Member as set forth below.

 



Notwithstanding the foregoing, any Member may transfer its economic interest in
such Member’s ownership interest in the Project Company to an Affiliate;
provided, however, that such transfer shall give the transferee only the right
to receive distributions, income, gain and loss allocable to such Member’s
ownership interest to which such Member would otherwise be entitled.

 



Right of First Refusal:

If any Member wishes to sell its membership interest in the Project Company to a
non-Affiliate, such offering Member shall first offer to sell its membership
interest to the other Members by delivering notice which shall include the terms
of the offer. Each other Member shall have the right to purchase all of the
membership interest so offered. If none of the Members accept the offer, the
offering Member may transfer all of its membership interest to a third party on
terms no more favorable to the third party than those originally offered to the
other Members, subject to the consent of the other Members as provided above.

 



Dispute Provision:

Unless the Parties agree otherwise, the dispute provisions set forth in Article
9 of the Agreement shall be incorporated in the LLCA.


Execution Copy 22


--------------------------------------------------------------------------------

EXHIBIT 2 – FORM OF EQUITY COMMITMENT LETTER

The following assumes that the Project will be owned by Global and Renewable. If
Covanta is entitled to and elects to invest equity in the Project, the following
terms shall be modified to account for the ownership of Covanta in the Project.
The following further assumes that any Projects that are identified by Global
will be evaluated by Renewable and, if Renewable elects to participate in such
Projects, that Renewable will send out the equity commitment letter to Global.

[RENEWABLE LETTERHEAD]

____________ __, 20__

Mr. ________________

[Global Energy, Inc. or Relevant Affiliate]
Moshe Aviv Tower, 38th Floor
Ramat Gan 52520, Israel

     Re: Equity Commitment

This letter will confirm the commitment of [Global Energy, Inc., a Delaware
corporation] (“Global”) and [Renewable Diesel, LLC., a Delaware limited
liability company (“Renewable”)], to invest equity in the
___________________project (the “Project”) being developed in
_____________________.


Renewable [has formed/will form] a limited liability company (the “Project
Company”) under the laws of the State of Delaware and [has qualified/intends to
qualify] the Project Company to do business in _______________.


Renewable estimates that the total capital cost of the Project, including all
the development costs, engineering, procurement and construction costs, start-up
costs and initial working capital, is $__________(the “Total Required Equity”).
The current capital cost budget is attached hereto as Schedule 1. Renewable
shall update the capital cost budget from time to time as the development of the
Project proceeds and provide such updates to Global.

A tentative schedule for the funding of the Total Required Equity, on a monthly
basis, is attached hereto as Schedule 2. Renewable shall update the funding
schedule from time to time as the development of the Project proceeds and
provide such updates to Global.

The Parties hereby acknowledge and agree that the Total Required Equity and the
tentative equity funding schedule are estimates and that the ultimate equity
investment and equity funding schedule shall be what is actually required for
the Project once a Purchase Order is to be issued and construction of the
Project is to proceed.

Execution Copy 23


--------------------------------------------------------------------------------

The Parties shall each provide the following percentage of the Total Required
Equity:

Global:
Renewable:

[As the percentage is less than twenty percent (20%) of the Total Required
Equity, Global/Renewable shall not have the right to appoint an individual to
the Board of Managers of the Project Company.] [This sentence shall only be
included in the letter if one party commits to invest less than twenty percent
(20%) of the Total Required Equity.]

Once the development of the Project advances to a point where Renewable believes
that the Project is likely to proceed, Renewable will prepare a draft of the
limited liability company agreement (the “LLCA”) for the Project Company based
on the model agreement that was negotiated by the parties under the Business and
Development Agreement and provide it to Global for review. Thereafter, the
parties shall cooperate together in good faith to negotiate and finalize the
terms of the LLCA.

In connection with the Project, the parties have further agreed as follows:
____________________________________________________________________________________________________________________________.

Please confirm the amount of your equity commitment and your acceptance of the
other terms of this equity commitment letter agreement by signing in the space
provided below and returning it to me within thirty (30) days of the date
hereof.

Sincerely yours,

    Name:   Title:   [Renewable Diesel, LLC]          
[Global Energy, Inc.] hereby confirms that it will provide ________ percent
(__%) of the Total Required Equity and that it agrees with all the terms of this
equity commitment letter agreement.
        By:   Name:   Title:   Date:  


Execution Copy 24


--------------------------------------------------------------------------------

SCHEDULE 1 – TOTAL CAPITAL BUDGET

SCHEDULE 2 – PRELIMINARY EQUITY FUNDING SCHEDULE

 

 

 

 

 

Execution Copy 25


--------------------------------------------------------------------------------